Bat, Judge,
delivered the opinion of the court.
The complaint in this case charges the defendant with attempting to rescue one John Pansa from the custody of the marshal of the city of Independence, acting as night watch, and was framed under an ordinance of said city, which reads as follows:
“When any person shall be under arrest, or in the custody of the marshal or any of the city watch, or when the marshal or any of the city watch shall be endeavoring to arrest any person by virtue of any warrant or authority vested by law, if any person shall interpose to rescue such person from the custody of said officers, or to prevent such officers, or either of them, from apprehending or arresting such person, the person so'interposing shall be punished by a fine of not less than twenty-five nor more than one hundred dollars, or by imprisonment in the city prison for a period not less than one nor more than sis months, or by both such fine and imprisonment.”
The defendant was convicted, and fined in the sum of twenty-five dollars; wherexipon he took an appeal to the Probate and Common Pleas Court of Jackson county, where, on his motion, the complaint was dismissed, upon the ground that the board of councilmen of said city had no power to pass the ordinance in qxxestion. The 11th section of the charter of said city provides, among other things, that the mayor and board of councilmen shall have power, by ordi*396nance, “ to prevent riots and disturbances of the citizens ; to regulate the police of the city, and to impose fines, forfeitures and penalties for the breach of any ordinance,” and to pass any ordinance usual or necessary for the well-being of the inhabitants, as granted to every other incorporated city in this State.
That the ordinance recited comes within the scope of the power thus conferred by charter, admits of no doubt whatever. It is not only a necessary but indispensable power for every municipal corporation, for, without it, the corporation would be powerless to preserve peace and good order within its limits. The objection, founded upon the supposed unconstitutionality of the ordinance, is, in our judgment, without any force.
As the court below committed error in dismissing the complaint, its judgment will be reversed and the cause remanded ;
the other judges concurring.